                 Case 2:18-cv-00910-RSM Document 63 Filed 11/29/18 Page 1 of 11




 1

 2

 3
                                                               HONORABLE RICARDO S. MARTINEZ
 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9   CITY OF ISSAQUAH, a municipal corporation,
                                                          NO. 18-CV-00910- RSM
10                   Plaintiff,
11
             v.
12                                                        TERRA TALUS LLC, ELEMENT RESIDENTIAL
     ORA TALUS 90, LLC, a Delaware limited liability      INC., AND JOSHUA FREED’S ANSWER TO
13
     company; and RESMARK EQUITY PARTNERS,                ORA TALUS 90, LLC AND RESMARK EQUITY
14   LLC, a Delaware limited liability company,           PARTNERS, LLC’S FIRST AMENDED THIRD
                                                          PARTY COMPLAINT
15                Defendants.
     ______________________________________
16
     ORA TALUS 90, LLC, a Delaware limited liability
17   company; and RESMARK EQUITY PARTNERS,
     LLC, a Delaware limited liability company,
18
                      Third-Party Plaintiffs,
19

20           v.

21   TERRA TALUS LLC, a Washington limited liability
22   company; ELEMENT RESIDENTIAL INC., a
     Washington corporation; JOSHUA FREED, an
23   individual; J.R. HAYES & SONS, INC., a
     Washington corporation; TERRA ASSOCIATES,
24   INC., a Washington corporation; TALUS
25   MANAGEMENT SERVICES LLC, a Washington

     TERRA TALUS LLC, ELEMENT RESIDENTIAL INC., AND JOSHUA          Williams, Kastner & Gibbs PLLC
     FREED’S ANSWER TO ORA TALUS 90, LLC AND RESMARK EQUITY         601 Union Street, Suite 4100
                                                                    Seattle, Washington 98101-2380
     PARTNERS, LLC’S FIRST AMENDED THIRD PARTY COMPLAINT - 1        (206) 628-6600


     6649004.1
                 Case 2:18-cv-00910-RSM Document 63 Filed 11/29/18 Page 2 of 11




 1   limited liability company; and TALUS 7&8
     INVESTMENT, LLC, a Washington limited
 2   liability company,
 3
                       Third-Party Defendants.
 4
             Third-Party Defendants Terra Talus LLC, Element Residential Inc., and Joshua Freed
 5

 6   (collectively “Element”) answer the allegations contained in the First Amended Third Party

 7   Complaint for Contractual Indemnity, Implied Indemnity; Common Law Indemnity; and
 8
     Negligent Damage to Property (“3rd Party Complaint”) of Third Party Plaintiffs Ora Talus 90
 9
     LLC and Resmark Equity Partners LLC (collectively “Resmark”) as follows:
10

11                                ANSWER TO JURISDICTION AND VENUE

12           1.       Element admits the allegations contained in paragraph 1 of the 3rd Party
13
     Complaint.
14
             2.       Element admits the allegation contained in paragraph 2 of the 3 rd Party
15
     Complaint that venue is property in the District Court for the Western District of Washington.
16

17                                         ANSWER TO PARTIES

18           3.       Element is without knowledge concerning the allegations contained in
19
     paragraph 3 of 3rd Party Complaint and therefore denies the same.
20
             4        Element admits the allegations contained in paragraphs 4, 5, and 6 of 3rd Party
21

22   Complaint.

23           5.       Element is without knowledge concerning the allegations contained in
24
     paragraphs 7, 8, 9, and 10 of 3rd Party Complaint and therefore denies the same.
25

     TERRA TALUS LLC, ELEMENT RESIDENTIAL INC., AND JOSHUA            Williams, Kastner & Gibbs PLLC
     FREED’S ANSWER TO ORA TALUS 90, LLC AND RESMARK EQUITY           601 Union Street, Suite 4100
                                                                      Seattle, Washington 98101-2380
     PARTNERS, LLC’S FIRST AMENDED THIRD PARTY COMPLAINT - 2          (206) 628-6600


     6649004.1
                 Case 2:18-cv-00910-RSM Document 63 Filed 11/29/18 Page 3 of 11




 1                                ANSWER TO GENERAL ALLEGATIONS
 2           6.       Paragraph 11 of the 3rd Party Complaint appears to be a characterization
 3
     and/or summary of the City of Issaquah’s (“City”) cause of action against Resmark in the
 4
     Complaint filed in this case, and entails legal conclusions to which no response is required. To
 5

 6   the extent a response is required, Element admits the City filed suit against Resmark to

 7   recover damages allegedly caused to the City’s infrastructure and certain water facilities due
 8
     to a landslide in 2015 based on the legal theory of negligence. Element also admit that
 9
     Resmark attached a copy of the City’s Complaint to its 3rd Party Complaint.
10

11           7.       Paragraph 12 of the 3rd Party Complaint appears to be a summary and/or

12   characterization of the nature of Resmark’s Answer to the Complaint, which speaks for itself

13   and to which no response is required. To the extent an answer is required, Element admits
14
     that Resmark denies that its acts and admissions caused damages to the City’s property or
15
     breached duties (if any) owed to the City. Element also admits that the City’s own actions and
16

17   failures to act caused or contributed, in whole or in substantial part, to the landslide. Element

18   further admits that Resmark attached a copy of its Amended Answer to the Complaint and
19
     Counterclaims to their 3rd Party Complaint.
20
             8.       In response to the allegations contained in paragraph 13 of the 3rd Party
21

22   Complaint, Element denies that it proximately caused any alleged damage to the City. Rather,

23   the City’s damages (if any) were proximately caused by its own acts and/or omissions.

24   Alternatively, the City’s damages were caused by the acts of Resmark or of the other Third-
25
     Party Defendants (J.R. Hayes & Sons, Inc., Terra Associates, Inc., Talus Management Services
     TERRA TALUS LLC, ELEMENT RESIDENTIAL INC., AND JOSHUA            Williams, Kastner & Gibbs PLLC
     FREED’S ANSWER TO ORA TALUS 90, LLC AND RESMARK EQUITY           601 Union Street, Suite 4100
                                                                      Seattle, Washington 98101-2380
     PARTNERS, LLC’S FIRST AMENDED THIRD PARTY COMPLAINT - 3          (206) 628-6600


     6649004.1
                 Case 2:18-cv-00910-RSM Document 63 Filed 11/29/18 Page 4 of 11




 1   LLC, and Talus 7 & 8, LLC). Element denies all other allegations contained within paragraph 13
 2   of the 3rd Party Complaint.
 3
             9.       Element denies the allegations contained in paragraph 14 of the 3rd Party
 4
     Complaint as they pertain to Element. Element is without information concerning the
 5

 6   remaining allegations contained in paragraph 14 of the 3 rd Party Complaint and therefore

 7   denies them.
 8
             10.      Upon information and belief, Element admits the allegations contained in
 9
     paragraph 15 of the 3rd Party Complaint.
10

11           11.      Element admits the allegations contained in paragraph 16 of the 3rd Party

12   Complaint.

13           12.      Upon information and belief, Element admits that in 1998 and 1999, the City
14
     caused an environmental review to be conducted on the parcels in the Talus Master Planned
15
     Development as alleged in paragraph 17 of the 3rd Party Complaint. Element is without
16

17   information concerning the remaining allegations contained in paragraph 17 of the 3rd Party

18   Complaint and denies the same.
19
             13.      Element admits the allegation in paragraph 18 of the 3rd Party Complaint that
20
     the City entered into a Development Agreement with respect to the Talus Master Planned
21

22   Development. Element is without sufficient information concerning the remaining allegations

23   contained in paragraph 18 of the 3rd Party complaint and denies the same.

24           14.      Element is without sufficient information concerning the allegations contained
25
     in paragraphs 19, 20, and 21 of the 3rd Party Complaint and denies the same.
     TERRA TALUS LLC, ELEMENT RESIDENTIAL INC., AND JOSHUA            Williams, Kastner & Gibbs PLLC
     FREED’S ANSWER TO ORA TALUS 90, LLC AND RESMARK EQUITY           601 Union Street, Suite 4100
                                                                      Seattle, Washington 98101-2380
     PARTNERS, LLC’S FIRST AMENDED THIRD PARTY COMPLAINT - 4          (206) 628-6600


     6649004.1
                 Case 2:18-cv-00910-RSM Document 63 Filed 11/29/18 Page 5 of 11




 1           15.      Element admits the allegation contained in paragraph 22 of the 3rd Party
 2   Complaint that Terra Associates prepared a Critical Area Report (“CAR”) for Parcel 9. The
 3
     remainder of paragraph 22 of the 3rd party Complaint purports to characterize and/or
 4
     summarize the contents of said CAR, which speaks for itself, and to which no response is
 5

 6   required. To the extent a response is required, Element lacks sufficient knowledge to form a

 7   belief as to the remaining allegations contained in paragraph 22 of the 3 rd Amended
 8
     Complaint and denies the same.
 9
             16.      Element admits the allegations contained in paragraph 23 of the 3rd Amended
10

11   Complaint.

12           17.      Element admits the allegations contained in the first sentence of paragraph 24

13   of the 3rd Amended Complaint. The agreement referenced in paragraph 24 of the 3 rd
14
     Amended Complaint speaks for itself, and no response to the allegations concerning the
15
     agreement is required.
16

17           18.      Element admits the allegations contained in the first sentence of paragraph 25

18   of the 3rd Amended Complaint. Element lacks sufficient knowledge concerning the remaining
19
     allegations contained in paragraph 25 of the 3rd Party Complaint and denies the same.
20
             19.      Element lacks sufficient information concerning the allegations contained in
21

22   paragraph 26 of the 3rd Party Complaint and denies the same.

23           20.      Element admits the allegations contained in paragraphs 27, 28, and 29 of the

24   3rd Party Complaint.
25

     TERRA TALUS LLC, ELEMENT RESIDENTIAL INC., AND JOSHUA            Williams, Kastner & Gibbs PLLC
     FREED’S ANSWER TO ORA TALUS 90, LLC AND RESMARK EQUITY           601 Union Street, Suite 4100
                                                                      Seattle, Washington 98101-2380
     PARTNERS, LLC’S FIRST AMENDED THIRD PARTY COMPLAINT - 5          (206) 628-6600


     6649004.1
                 Case 2:18-cv-00910-RSM Document 63 Filed 11/29/18 Page 6 of 11




 1           21.      Paragraphs 30, 31, 32, 33, and 34 of the 3rd Party Complaint purport to
 2   characterize and/or summarize the contents of the Terra Talus Agreement, which speaks for
 3
     itself and to which no response is required. To the extent a response is required, Element
 4
     denies the allegations contained in paragraphs 30, 31, 32, 33, and 34 of the 3 rd Party
 5

 6   Complaint.

 7           22.      Element admits the allegation contained in the first sentence of paragraph 35
 8
     of the 3rd Party Complaint. The remainder of paragraph 35 of the 3 rd Party Complaint purports
 9
     to characterize and/or summarize the contents of the Guaranty, which speaks for itself and to
10

11   which no response is required. To the extent a response is required, Element denies the

12   allegations contain in paragraph 35 of the 3rd Party Complaint.

13           23.      Element admits the allegation contained in paragraph 36 of the 3 rd Party
14
     Complaint that J.R. Hayes agreed to perform certain Infrastructure, grading, and site work on
15
     Talus Parcel 9. The remainder of paragraph 36 of the 3 rd Party Complaint purports to
16

17   characterize and/or summarize certain contractual provisions in the JR Hayes Agreement,

18   which speak for themselves and to which no response is required. To the extent a response is
19
     required, Element denies the allegations contain in paragraph 36 of the 3rd Party Complaint.
20
             24.      Element admits the allegation contained in paragraph 37 of the 3rd Party
21

22   Complaint that the construction and grading began on Talus Parcel 9 in approximately

23   September 2015, and that J.R. Hayes performed the construction and grading. Element is

24   without sufficient information concerning the remaining allegations contained in paragraph
25
     37 of the 3rd Party Complaint and denies the same.
     TERRA TALUS LLC, ELEMENT RESIDENTIAL INC., AND JOSHUA             Williams, Kastner & Gibbs PLLC
     FREED’S ANSWER TO ORA TALUS 90, LLC AND RESMARK EQUITY            601 Union Street, Suite 4100
                                                                       Seattle, Washington 98101-2380
     PARTNERS, LLC’S FIRST AMENDED THIRD PARTY COMPLAINT - 6           (206) 628-6600


     6649004.1
                 Case 2:18-cv-00910-RSM Document 63 Filed 11/29/18 Page 7 of 11




 1           25.      Based upon information and belief, Element admits the allegations contained
 2   in paragraphs 39, 40, 41, 42, 43, 44, and 45 of the 3rd Party Complaint.
 3
             26.      Element admits the allegation in paragraph 46 of the 3rd Party Complaint that,
 4
     in January 2016, the City excavated the top of the slope and revealed a broken 8 inch
 5

 6   diameter water main pipe with a loose end cap and a blow-off valve leak. The remaining

 7   allegations contained in paragraph 46 of the 3rd Party Complaint purport to characterize
 8
     and/or summarize Resmark’s Amended Answer and Counterclaims, which speak for itself and
 9
     to which no response is required. To the extent a response is required, Element admits that
10

11   discharge from City-owned water infrastructure caused the Landslide.

12           27.      Element lacks sufficient information to form a belief regarding the allegations

13   contained in paragraph 47 of the 3rd Party Complaint and denies the same.
14
                                   ANSWER TO FIRST CLAIM FOR RELIEF
15
             28.      In response to the allegations contained in paragraph 48 of the 3 rd Party
16

17   Complaint, Element restates and incorporates by reference its responses to the contained in

18   paragraphs 1 through 47 of the 3rd Party Complaint as if fully set forth herein.
19
             29.      Element denies the allegations contained in paragraphs 49 and 50 of the 3 rd
20
     Party Complaint.
21

22                               ANSWER TO SECOND CLAIM FOR RELIEF

23           30.      In response to the allegations contained in paragraph 51 of the 3 rd Party

24   Complaint, Element restates and incorporates by reference its responses to the contained in
25
     paragraphs 1 through 50 of the 3rd Party Complaint as if fully set forth herein.
     TERRA TALUS LLC, ELEMENT RESIDENTIAL INC., AND JOSHUA             Williams, Kastner & Gibbs PLLC
     FREED’S ANSWER TO ORA TALUS 90, LLC AND RESMARK EQUITY            601 Union Street, Suite 4100
                                                                       Seattle, Washington 98101-2380
     PARTNERS, LLC’S FIRST AMENDED THIRD PARTY COMPLAINT - 7           (206) 628-6600


     6649004.1
                 Case 2:18-cv-00910-RSM Document 63 Filed 11/29/18 Page 8 of 11




 1           31.      Element denies the allegations contained in paragraphs 52 and 53 of the 3 rd
 2   Party Complaint.
 3
                                  ANSWER TO THIRD CLAIM FOR RELIEF
 4
             32.      In response to the allegations contained in paragraph 54 of the 3 rd Party
 5

 6   Complaint, Element restates and incorporates by reference its responses to the contained in

 7   paragraphs 1 through 53 of the 3rd Party Complaint as if fully set forth herein.
 8
             33.      Element denies the allegations contained in paragraphs 55, 56, 57, and 58 of
 9
     the 3rd Party Complaint regarding Terra Talus. Element is without sufficient information
10

11   concerning the remaining allegations in those paragraphs and denies the same.

12                               ANSWER TO FOURTH CLAIM FOR RELIEF

13           34.      In response to the allegations contained in paragraph 59 of the 3 rd Party
14
     Complaint, Element restates and incorporates by reference its responses to the contained in
15
     paragraphs 1 through 58 of the 3rd Party Complaint as if fully set forth herein.
16

17           35.      Element denies the allegations contained in paragraph 60 of the 3rd Party

18   Complaint regarding Terra Talus. Element is without sufficient information concerning the
19
     remaining allegations in paragraph 60 and denies the same.
20
             36.      Element is without sufficient information concerning the allegations contained
21

22   in paragraphs 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, and 71 of the 3rd Party Complaint and

23   denies the same.

24

25

     TERRA TALUS LLC, ELEMENT RESIDENTIAL INC., AND JOSHUA             Williams, Kastner & Gibbs PLLC
     FREED’S ANSWER TO ORA TALUS 90, LLC AND RESMARK EQUITY            601 Union Street, Suite 4100
                                                                       Seattle, Washington 98101-2380
     PARTNERS, LLC’S FIRST AMENDED THIRD PARTY COMPLAINT - 8           (206) 628-6600


     6649004.1
                 Case 2:18-cv-00910-RSM Document 63 Filed 11/29/18 Page 9 of 11




 1           37.      Element denies the allegations contained in paragraphs 72, 73, 74, and 75 of
 2   the 3rd Party Complaint regarding Terra Talus. Element is without sufficient information
 3
     concerning the remaining allegations in those paragraphs and denies the same.
 4
             38.      Element is without sufficient information concerning the allegations contained
 5

 6   in paragraph 76 of the 3rd Party Complaint and denies the same.

 7           39.      Element denies the allegations contained in paragraph 77 of the 3 rd Party
 8
     Complaint.
 9
             40.      Element denies each and every allegation in the 3rd Party Complaint not
10

11   expressly admitted in this Answer.

12                                      II. AFFIRMATIVE DEFENSES

13           BY WAY OF FURTHER ANSWER AND AS AFFIRMATIVE DEFENSES, Element alleges as
14
     follows:
15
             1.       Resmark failed to state a claim upon which relief can be granted.
16

17           2.       Resmark’s claims are barred in whole or in part by comparative negligence.

18           3.       Resmark’s claims are barred in whole or in part by contributory fault or
19
     negligence.
20
             4.       Resmark’s claims are barred by the doctrines of estoppel and laches.
21

22           5.       Resmark’s claims are barred by their failure to mitigate their damages, if any.

23           6.       Resmark’s claims are barred by unclean hands.

24           7.       The act or event complained of was an act of God for which Element was not
25
     responsible and its negligence, if any, did not contribute to the damages in any way.
     TERRA TALUS LLC, ELEMENT RESIDENTIAL INC., AND JOSHUA              Williams, Kastner & Gibbs PLLC
     FREED’S ANSWER TO ORA TALUS 90, LLC AND RESMARK EQUITY             601 Union Street, Suite 4100
                                                                        Seattle, Washington 98101-2380
     PARTNERS, LLC’S FIRST AMENDED THIRD PARTY COMPLAINT - 9            (206) 628-6600


     6649004.1
             Case 2:18-cv-00910-RSM Document 63 Filed 11/29/18 Page 10 of 11




 1           8.     Resmark’s claims are barred by insurance defense.
 2           9.     Resmark’s claims are barred by assumption of the risk.
 3
             10.    Resmark’s claims are barred by unclean hands.
 4
             11.    Resmark’s claims are barred by waiver.
 5

 6                                 ANSWER TO PRAYER FOR RELIEF

 7           WHEREFORE, Element requests the Court to deny Resmark’s requested relief in its 3rd
 8
     Party Complaint as follows:
 9
             A.     For dismissal of Resmark’s 3rd Party Complaint with prejudice;
10

11           B.     For judgment against Resmark for the costs, expenses, and attorney fees

12   incurred in defense of the 3rd Party Complaint in an amount to be determined by the Court;

13           C.     For an order allowing Element to amend the pleadings to conform to the
14
     evidence at trial; and
15
             D.     For such other and further relief as the Court deems just and equitable.
16

17           DATED this 29th day of November, 2018.

18
                                                     By: s/ Dean G. von Kallenbach
19
                                                         Dean G. von Kallenbach WSBA #12870
20                                                   WILLIAMS, KASTNER & GIBBS PLLC
                                                     601 Union Street, Suite 4100
21                                                   Seattle, WA 98101-2380
22                                                   Tel: (206) 628-6600 Fax: (206) 628-6611
                                                     Email: dvonkallenbach@williamskastner.com
23
                                                     Attorneys for Third-Party Defendants Element
24                                                   Residential Inc., Terra Talus, LLC and Joshua
25                                                   Freed

     TERRA TALUS LLC, ELEMENT RESIDENTIAL INC., AND JOSHUA           Williams, Kastner & Gibbs PLLC
     FREED’S ANSWER TO ORA TALUS 90, LLC AND RESMARK EQUITY          601 Union Street, Suite 4100
                                                                     Seattle, Washington 98101-2380
     PARTNERS, LLC’S FIRST AMENDED THIRD PARTY COMPLAINT - 10        (206) 628-6600


     6649004.1
             Case 2:18-cv-00910-RSM Document 63 Filed 11/29/18 Page 11 of 11




 1                                     CERTIFICATE OF SERVICE
 2            I hereby certify that on November 29, 2018 I electronically filed the foregoing
 3   document with the Clerk of the Court using the CM/ECF system which will send notification to
     all recipients.
 4
             DATED this 29th day of November, 2018.
 5
                                                      s/ Dean G. von Kallenbach
 6                                                       Dean G. von Kallenbach, WSBA#12870
                                                      dvonkallenbach@williamskastner.com
 7                                                    Attorneys for Third Party Defendants
                                                      Element Residential Inc., Terra Talus, LLC and
 8
                                                      Joshua Freed
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

     TERRA TALUS LLC, ELEMENT RESIDENTIAL INC., AND JOSHUA          Williams, Kastner & Gibbs PLLC
     FREED’S ANSWER TO ORA TALUS 90, LLC AND RESMARK EQUITY         601 Union Street, Suite 4100
                                                                    Seattle, Washington 98101-2380
     PARTNERS, LLC’S FIRST AMENDED THIRD PARTY COMPLAINT - 11       (206) 628-6600


     6649004.1
